              Case 1:20-cv-12193-RGS Document 1 Filed 12/10/20 Page 1 of 10




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS


 BOSE CORPORATION,

                   Plaintiff,
                                                    Civil Action No. __________________
 v.

 KOSS CORPORATION,                                  DEMAND FOR JURY TRIAL

                   Defendant.



                     COMPLAINT FOR DECLARATORY JUDGMENT OF
                            PATENT NONINFRINGEMENT

         Plaintiff Bose Corporation (“Bose”) brings this action for declaratory judgment of patent

noninfringement against Koss Corporation (“Koss” or “Defendant”) and alleges as follows:

                                       NATURE OF ACTION

         1.       This is an action arising under the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202, and the patent laws of the United States, 35 U.S.C. § 1 et seq. Bose brings this action

for a declaration that it does not infringe any claim of U.S. Patent Nos. 10,206,025 (“the ’025

patent”), 10,368,155 (“the ’155 patent”), or 10,469,934 (“the’934 patent”) (collectively “the

Asserted Patents”).

                                              PARTIES

         2.       Bose Corporation is a Delaware corporation with its principal place of business at

100 The Mountain Road, Framingham, Massachusetts 01701.

         3.       On information and belief, Koss Corporation is a Delaware corporation with its

principal place of business at 4129 North Port Washington Avenue, Milwaukee, Wisconsin

53212.
            Case 1:20-cv-12193-RGS Document 1 Filed 12/10/20 Page 2 of 10




                                 JURISDICTION AND VENUE

       4.       This Court has subject matter jurisdiction over the declaratory judgment claims

presented in this action pursuant to 28 U.S.C. §§ 1331 and 1338 because these claims arise under

the patent laws of the United States, 35 U.S.C. § 1, et seq., and under the Declaratory Judgment

Act, 28 U.S.C. §§ 2201 and 2202.

       5.       On July 22, 2020, Koss filed a complaint against Bose in the Western District of

Texas (“the Texas Complaint” in “the Texas Litigation”) alleging that certain Bose SoundSport,

700, and QC 35 wireless headphone products (collectively, the “Accused Products”) infringe the

Asserted Patents.

       6.       Venue is improper in the Western District of Texas because Bose is not resident

in that district and Bose lacks a regular and established place of business in that district.

       7.       Bose intends to move to dismiss (or transfer) the Texas Litigation on the ground

that venue is improper in the Western District of Texas.

       8.       Prior to filing the Texas Complaint, Koss sent to Bose a letter alleging that Bose

infringed the Asserted Patents. Koss sent the letter on July 9, 2020 and attached a copy of the

letter as Exhibit G to the Texas Complaint.

       9.       Koss’s counsel sent copies of the July 9, 2020 letter to (i) Bose’s Registered

Agent in Boston, Massachusetts and (ii) Bose’s Chief Intellectual Property Counsel in

Framingham, Massachusetts. A copy of the July 9, 2020 letter is attached hereto as Exhibit A.

       10.      In the July 9, 2020 letter, Koss accused Bose of infringing “one or more claim” of

the Asserted Patents. Koss attached claim charts to the letter that Koss alleged show “the

manner in which the aforementioned products infringe [the Asserted Patents].”




                                                 -2-
         Case 1:20-cv-12193-RGS Document 1 Filed 12/10/20 Page 3 of 10




       11.     In the July 9, 2020 letter, Koss demanded that Bose (i) stop selling the products

accused of infringement, (ii) promptly meet with Koss to discuss patent license terms, and (iii)

provide Koss with sales information regarding the Accused Products.

       12.     Prior to Koss serving the Texas Complaint on Bose, Koss and Bose engaged in

discussions in an attempt to resolve the dispute.

       13.     As part of that discussion process, Koss and Bose entered into a Non-Disclosure

Agreement (“NDA”) to facilitate the sharing of confidential information.

       14.     The NDA is subject to the laws of the Commonwealth of Massachusetts.

       15.     Bose shared with Koss, pursuant to the NDA, confidential sales information that

originated from Bose’s headquarters in Framingham, Massachusetts.

       16.     The July 9, 2020 letter, the Texas Complaint, and the negotiations between Koss

and Bose with respect to alleged infringement by Bose, individually and collectively demonstrate

that an immediate, substantial, and justiciable controversy exists between Bose and Koss

regarding Bose’s alleged infringement of the Asserted Patents. Accordingly, declaratory

judgment jurisdiction exists over the subject matter set forth in this complaint.

       17.     This Court has personal jurisdiction over Koss in this action. Koss regularly

transacts business in this District. Koss derives substantial revenue from products and/or

services provided in this District and has purposely established substantial, systematic and

continuous contacts within this District, including distribution and sale of products within this

District through, among other channels, retailers, distributors, the internet, and direct mail

catalogs. For example, in the Texas Complaint, Koss alleged that its products “are sold at

various retail chains throughout the United States and the world, including Walmart stores and

other large brick-and-mortar establishments.”




                                                -3-
         Case 1:20-cv-12193-RGS Document 1 Filed 12/10/20 Page 4 of 10




       18.     As detailed above, Koss also sent the July 9, 2020 letter to Bose in this District

alleging infringement, attaching claim charts and inviting Bose to negotiate a license, then

followed up by engaging in negotiations, email communications and discussions with Bose in an

effort to secure a payment from Bose. Bose’s claims in this declaratory judgment complaint

arise out of these activities by Koss within this District and relate to products designed and

developed in this District.

       19.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b) because a

substantial part of the events giving rise to the claims at issue occurred in Massachusetts. Bose

resides in Massachusetts. Bose designed the Accused Products in Massachusetts and sells the

Accused Products in Massachusetts. Further, as discussed above, Koss’s infringement threat

letter was sent to Bose in Massachusetts and the discussions between Koss and Bose involved

provision by Bose of confidential information from its headquarters in Massachusetts.

                              BOSE’S INNOVATIVE PRODUCTS

       20.      Bose is a leading designer and manufacturer of audio equipment, including

speakers, headphones, and wearable devices. Since its founding in 1964, Bose has continually

invested in research and development to become a worldwide leader in audio and

communication products for home, professional, and aviation use. These investments in

groundbreaking technologies have allowed Bose to be the first to bring advanced technologies to

market, such as launching one of the first commercial active noise cancelling headsets. Bose has

been awarded over 1,700 United States patents as a result of this culture of innovation.




                                                -4-
         Case 1:20-cv-12193-RGS Document 1 Filed 12/10/20 Page 5 of 10




       21.     The SoundSport, QuietComfort 35, and 700 lines of wireless headphones are

among the pioneering products created as a result of Bose’s efforts. The SoundSport wireless

headphones are earbuds designed to be comfortable and stable within a user’s ear during exercise

while protecting the sensitive electronic components from damage from sweat or inclement

weather. The QuietComfort 35 and 700 headphones provide premium sound while utilizing

Bose’s renowned active noise cancellation technology in a comfortable ergonomic design. All

three products utilize Bluetooth to wirelessly connect with an audio source such as a smartphone.

                                           PATENTS

       22.     The’025 patent is titled “System with Wireless Earphones.” The ’025 patent

names as inventors Michael J. Koss, Michael J. Pelland, Michael Sagan, Steven R. Reckamp,

Gregory J. Hallingstad, Jeffery K. Bovee, and Morgan J. Lowery. A true and correct copy of the

’025 patent is attached as Exhibit B.

       23.     The assignee of the ’025 patent identified on the patent’s face is Koss. Koss

claims to be the current owner of the ’025 patent.

       24.     The ’155 patent is titled “System with Wireless Earphones.” The ’155 patent

names as inventors Michael J. Koss, Michael J. Pelland, Michael Sagan, Steven R. Reckamp,

Gregory J. Hallingstad, Jeffery K. Bovee, and Morgan J. Lowery. A true and correct copy of the

’155 patent is attached as Exhibit C.

       25.     The assignee of the ’155 patent identified on the patent’s face is Koss. Koss

claims to be the current owner of the ’155 patent.

       26.     The ’934 patent is titled “System with Wireless Earphones.” The ’934 patent

names as inventors Michael J. Koss, Michael J. Pelland, Michael Sagan, Steven R. Reckamp,

Gregory J. Hallingstad, Jeffery K. Bovee, and Morgan J. Lowery. A true and correct copy of the

’934 patent is attached as Exhibit D.


                                               -5-
         Case 1:20-cv-12193-RGS Document 1 Filed 12/10/20 Page 6 of 10




       27.     The assignee of the ’934 patent identified on the patent’s face is Koss. Koss

claims to be the current owner of the ’934 patent.

                                     CLAIMS FOR RELIEF

                                             COUNT I

          Declaratory Judgment of Noninfringement of U.S. Patent No. 10,206,025

       28.     The foregoing paragraphs are incorporated herein by reference.

       29.     The Accused Products do not infringe any claim of the ’025 patent.

       30.     For example and without limitation, the Accused Products do not practice the

limitation of claim 1 requiring that the processor “is for, upon activation of a user-control of the

headphone assembly, initiating transmission of a request to the remote, network-connected

server.” Rather, the Accused Products only communicate with a local device.

       31.     Because claims 2-56 of the ’025 patent depend from claim 1, the Accused

Products do not infringe these claims for at least the same reasons they do not infringe claim 1.

       32.     As set forth above, an actual controversy exists between Bose and Koss with

respect to the ’025 patent, and this controversy is likely to continue. Accordingly, Bose desires a

judicial determination and declaration of the respective rights and duties of the parties with

respect to the ’025 patent.

                                            COUNT II

          Declaratory Judgment of Noninfringement of U.S. Patent No. 10,368,155

       33.     The foregoing paragraphs are incorporated herein by reference.

       34.     The Accused Products do not infringe any claim of the ’155 patent.




                                                -6-
         Case 1:20-cv-12193-RGS Document 1 Filed 12/10/20 Page 7 of 10




       35.     For example and without limitation, the Accused Products do not practice the

limitation of claim 1 requiring that the headphone assembly be “configured, with the processor,

to transition automatically from playing digital audio content received wirelessly by the

headphone assembly via a first wireless network to playing digital audio content received

wirelessly by the headphone assembly via a second wireless network.” The Accused Products

do not transition automatically from a first wireless network to a second wireless network.

       36.     Because claims 2-14 of the ’155 patent depend from claim 1, the Accused

Products do not infringe these claims for at least the same reasons they do not infringe claim 1.

       37.     As set forth above, an actual controversy exists between Bose and Koss with

respect to the ’155 patent, and this controversy is likely to continue. Accordingly, Bose desires a

judicial determination and declaration of the respective rights and duties of the parties with

respect to the ’155 patent.

                                           COUNT III

          Declaratory Judgment of Noninfringement of U.S. Patent No. 10,469,934

       38.     The foregoing paragraphs are incorporated herein by reference.

       39.     The Accused Products do not infringe any claim of the ’934 patent.

       40.     For example and without limitation, the Accused Products do not practice the

limitation of claims 1 and 58 requiring that the a headphone assembly comprise a processor

“wherein the processor is configured to, upon activation of a user-control of the headphone

assembly, initiate transmission of a request to a remote, network-connected server that is in

wireless communication with the mobile, digital audio player.” Rather, the Accused Products

only communicate with a local device.




                                                -7-
         Case 1:20-cv-12193-RGS Document 1 Filed 12/10/20 Page 8 of 10




       41.     Because claims 2-57 of the ’934 patent depend from claim 1, and because claims

59-62 of the ’934 patent depend from claim 58, the Accused Products do not infringe these

claims for at least the same reasons they do not infringe claims 1 or 58.

       42.     As set forth above, an actual controversy exists between Bose and Koss with

respect to the ’934 patent, and this controversy is likely to continue. Accordingly, Bose desires a

judicial determination and declaration of the respective rights and duties of the parties with

respect to the ’934 patent.

                                      DEMAND FOR RELIEF

       WHEREFORE, Bose prays that judgment be entered in its favor and requests:

       (a)     A judgment and declaration that Bose has not infringed and does not infringe

literally or under the doctrine of equivalents, in any manner any claim of the Asserted Patents,

directly, contributorily, or by inducement, and has not otherwise infringed or violated any rights

of Koss or Koss’s affiliates, subsidiaries, assigns, employees, or agents;

       (b)     An injunction preventing Koss and its affiliates, subsidiaries, assigns, employees,

agents, and/or anyone acting in privity or concert with Koss from charging infringement or

instituting any legal action for infringement of the Asserted Patents against Bose or anyone

acting in privity with Bose, including the divisions, successors, assigns, agents, suppliers,

manufacturers, contractors, and customers of Bose;

       (c)     A judgment and declaration that this is an exceptional case within the meaning of

35 U.S.C. § 285 in favor of Bose, entitling Bose to an award of its reasonable attorneys’ fees,

expenses, and costs in this action;

       (d)     An award to Bose of its costs and reasonable expenses to the fullest extent

permitted by law; and

       (e)     An award of any other remedy or relief as the Court may deem just and proper.


                                                -8-
       Case 1:20-cv-12193-RGS Document 1 Filed 12/10/20 Page 9 of 10




                              DEMAND FOR JURY TRIAL

     Bose demands a trial by jury on all issues so triable.



Dated: December 10, 2020                 WOLF, GREENFIELD & SACKS, P.C.


                                         By:     /Michael N. Rader/
                                               Michael N. Rader (BBO No. 646990)
                                               Daniel M. Huttle (pro hac vice application to be filed)
                                               mrader@wolfgreenfield.com
                                               dhuttle@wolfgreenfield.com
                                               WOLF, GREENFIELD & SACKS, P.C.
                                               605 Third Avenue
                                               New York, NY 10158
                                               Telephone: (212) 697-7890
                                               Facsimile: (617) 646-8646

                                               Nathan R. Speed (BBO No. 670249)
                                               nspeed@wolfgreenfield.com
                                               WOLF, GREENFIELD & SACKS, P.C.
                                               600 Atlantic Avenue
                                               Boston, MA 02210
                                               Telephone: (617) 646-8000
                                               Facsimile: (617) 646-8646


                                               Attorneys for Plaintiff Bose Corporation




                                               -9-
        Case 1:20-cv-12193-RGS Document 1 Filed 12/10/20 Page 10 of 10




                                CERTIFICATE OF SERVICE

        I certify that this document is being filed through the Court’s electronic filing system,
which serves counsel for other parties who are registered participants as identified on the Notice
of Electronic Filing (NEF). Any counsel for other parties who are not registered participants are
being served by first class mail on the date of electronic filing.


                                             /Michael N. Rader/
                                             Michael N. Rader
